  Case 5:19-cv-05063-TLB Document 3                Filed 04/03/19 Page 1 of 4 PageID #: 26



                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION

DELTA LOGISTICS, INC.                                                               PLAINTIFF

VS.                                    05:19-cv-05063-TLB

P.A.M. TRANSPORT, INC.                                                            DEFENDANTS

                          MOTION FOR PRELIMINARY INJUNCTION

        Delta Logistics, Inc. (“Delta”), by its attorneys, Friday, Eldredge & Clark, LLP, for its

Motion for Preliminary Injunction (“Motion”) against P.A.M. Transport, Inc. (“PAM”), states as

follows:

        1.       Delta respectfully requests that this Court enter a preliminary injunction pursuant

to Federal Rule of Civil Procedure 65 as requested in the Verified Complaint for Preliminary and

Permanent Injunction and for Damages (“Complaint”) filed contemporaneously with this Motion.

        2.       The Complaint and its exhibits are incorporated herein by reference in their

entirety.

        3.       PAM authored and posted a false and defamatory Freightguard Report about Delta

on Carrier411, an online forum for carrier companies that is widely used in the shipping industry

where companies can post about their dealings with other companies. Companies use Carrier411

to ascertain the reputation and service quality of other carriers.

        4.       On February 12, 2019, PAM posted that Delta re-brokered a shipment without

PAM’s authorization, modified a carrier agreement in-transit, failed to timely deliver a load, and

engaged in fraudulent, unethical, or deceptive business practices. See Ex. A to the Complaint

(the “Carrier411 Post”). Pierre Guignon wrote the Carrier 411 Post. See id.




                                                  1
FEC\45082\0001\6965234.v1-4/3/19
  Case 5:19-cv-05063-TLB Document 3                Filed 04/03/19 Page 2 of 4 PageID #: 27



        5.       But Delta did not broker any such load for PAM. On information and belief,

PAM is referring to a load it brokered with another carrier, Complete Delivery Services (“CDS”).

CDS apparently delivered PAM’s load late, and PAM blamed Delta—despite knowing that it did

not contract with Delta for this load to be carried—because PAM erroneously believed that Delta

and CDS share an address and use the same phone number. See id.

        6.       In fact, Delta and CDS do not share an address and do not occupy the same

building; they are neighbors. While the distinction in their street addresses is a subtle one in their

respective street numbers, Delta’s is 9835 SW Commerce Circle Wilsonville, Oregon 97070, and

CDS’s is 9825 SW Commerce Circle, Wilsonville, Oregon 97070. Nor do Delta and CDS share

the same phone number.

        7.       On February 20, 2019, Delta wrote PAM and Mr. Guignon a cease-and-desist

letter demanding that PAM remove the false and baseless Carrier411 Post from online. See Ex.

B to the Complaint.

        8.       On March 14, 2019, PAM responded and claimed it had considered Delta’s

demand.       Ultimately, though, PAM asserted that it would not remove the Carrier411 Post

because Delta’s letter’s “facts are materially incorrectly.” See Ex. C to the Complaint.

        9.       Then, confusingly, in an email the following day, PAM’s counsel claimed that she

needed more time to investigate Delta’s demand. She claimed that she had a load confirmation

that might show that Delta in fact double-brokered the loan in question, but she did not produce it

before she left for vacation—even after repeated requests from Delta’s counsel. See Ex. D to the

Complaint.

        10.      Delta will be harmed irreparably in the absence of a preliminary injunction

requiring PAM to remove the Carrier411 Post. Delta’s reputation and goodwill in the carrier and



                                                  2
FEC\45082\0001\6965234.v1-4/3/19
  Case 5:19-cv-05063-TLB Document 3                Filed 04/03/19 Page 3 of 4 PageID #: 28



brokerage industries is being harmed every time a viewer sees the Carrier411 Post. In fact, Delta

has been informed by multiple customers, both current and prospective, that the Carrier411 Post

has caused them to forego or cease doing business with Delta.

        11.      If Delta’s reputation and goodwill continues to be negatively impacted by the

Carrier411 Post, its significant business relationships that it has worked so hard to develop will

be damaged, and its ability to continue as an ongoing business able to employ its employees will

be undercut. This sort of reputational harm is difficult to quantify and will confuse those in the

carrier and brokerage industries.

        12.      Delta is likely to prevail on the merits of the claims alleged in its Complaint.

Delta did not contract with PAM to book or broker the load that PAM claims was delivered late.

Delta is not liable for CDS’s late delivery just because their office addresses are similar.

        13.      Therefore, PAM’s Carrier411 Post is demonstrably false. And Delta has suffered

and continues to suffer irreparable harm and damage to its goodwill, reputation, and business

expectancies.

        14.      A preliminary removal of PAM’s Carrier411 Post will maintain the status quo

with virtually no inconvenience to PAM until this Court can reach a decision on the merits. No

ascertainable or cognizable harm to PAM exists if it is ordered to temporarily remove the

Carrier411 Post until this matter is resolved.

        15.      On the other hand, if the Carrier411 Post is not removed, Delta will continue to

suffer the kind of irreparable harm to its goodwill, reputation, and business expectancies that it is

entitled to protect. Moreover, if that harm is not mitigated, Delta’s ability to prosecute this

lawsuit to protect itself may even be undermined.




                                                  3
FEC\45082\0001\6965234.v1-4/3/19
  Case 5:19-cv-05063-TLB Document 3                Filed 04/03/19 Page 4 of 4 PageID #: 29



           16.   Finally, a preliminary injunction is in the public’s best interest to prevent

confusion or deception in the carrier and brokerage industries. As long as the Carrier411 Post

remains up, the industry will be misled—away from Delta’s services to another broker or

carrier.

           17.   Accordingly, Delta seeks a preliminary injunction that requires PAM to remove

the Carrier411 Post from the internet absent a further Order of this Court.

           18.   Contemporaneously with the filing of this Motion, Delta files a Brief in its

Support, which it incorporates herein by reference in its entirety.

           WHEREFORE, Delta respectfully requests that this Court grant its Motion, issue a

preliminary injunction requiring PAM to remove the Carrier411 Post pending further Order of

this Court, and award it any further relief to which it may be entitled.


                                                  Respectfully submitted,

                                                  Angela C. Artherton, Ark. Bar No. 2012156
                                                  Kael K. Bowling, Ark. Bar No. 2016220
                                                  FRIDAY, ELDREDGE & CLARK, LLP
                                                  3350 S. Pinnacle Hills Parkway, Suite 300
                                                  Rogers, Arkansas 72758
                                                  Phone: (479) 695-6049
                                                  Fax: (501) 244-5389
                                                  aartherton@fridayfirm.com
                                                  kbowling@fridayfirm.com

                                                  By:       /s/ Angela C. Artherton
                                                        Angela C. Artherton




                                                  4
FEC\45082\0001\6965234.v1-4/3/19
